By the Court.
The ordinance passed by the city council, under favor of the act of February 9, 1863, fixing the treasurer’s compensation at $3,000 per annum, was not repealed or superseded by the municipal code, or by the repeal of the act under which it was passed ; but was expressly saved by section 729 of the code. If the compensation fixed by the ordinance had exceeded, in any year, *584the maximum allowable under the code, it is true, the former would have yielded to the latter; but until “ altered or repealed ” by the council, the ordinance must be regarded as fixing, from year to year, the sum allowed by the council as compensation to the treasurer for the disbursement of all moneys, other than school funds.

Motion overruled.